Citation Nr: 0729872	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-33 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an overpayment of educational assistance benefits in 
the amount of $208.00, awarded under Chapter 30, Title 38, 
United States Code, for a period of enrollment in an 
educational institution from March 29, 2005 to June 3, 2005, 
was properly created.


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army Reserves in 
July 2001 and again from February 2003 to February 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 determination of the Education 
Center at the Department of Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the veteran began her studies at 
Central Washington University (CWU) in June 2004.  For the 
period beginning March 29, 2005 to June 10, 2005, the record 
demonstrates that the veteran was enrolled in 12 credit 
hours. However, in May 2005, Dottie Louttit, of CWU's 
Veterans Affairs Office, submitted an Adjustment Change-In-
Student- Status Certification, which indicated that for the 
March 29, 2005 to June 10, 2005 period, the veteran had 
withdrawn after the drop period and had received non-punitive 
grades, effective April 30, 2005.  However, in June 2005, the 
veteran indicated that she was inadvertently withdrawn from 
classes due to non-payment because she had not accepted her 
student loans.  According to the veteran, when she was 
notified of this, she rectified the situation and that she 
never missed any of her classes and was still a full-time 
student at CWU. 

In support of her contentions that she was still an enrolled, 
full-time student at CWU, the veteran submitted her class 
schedule for the Spring 2005 quarter 
(March 29, 2005 to June 3, 2005), which was presumably taken 
from CWU's online Self Service Study.  Such schedule, which 
was printed on June 1, 2005, demonstrates that the veteran 
was enrolled in four classes for a total of 15 units.  
Subsequently, in September 2005, the veteran submitted a 
list, which was printed on September 7, 2005, of her grades 
from the Spring 2005 quarter.  Such list, which was again 
presumably printed from CWU's online Self Service Study, 
demonstrates that the veteran received official grades 
(ranging from A to B-) for the classes that she was enrolled 
in and that she passed 15 units towards her GPA.

However, despite this information provided by the veteran, 
the record reflects that on August 23, 2005, the RO contacted 
Dottie Louttit, who reported that the veteran had not paid 
her tuition and fees, had a hold on her transcripts, and 
could not reenroll.  

The Board, in reviewing the record, finds that the evidence 
is conflicting as to whether the veteran actually withdrew 
from her courses during the Spring 2005 period from March 29, 
2005 to June 3, 2005.  Therefore, the Board finds that the 
claim must be remanded for additional development.  In this 
regard, although the veteran has submitted evidence 
presumably printed from CWU's website that demonstrates that 
she was in fact enrolled in school and received grades for 
the Spring 2005 quarter, the Board finds that it would be 
beneficial if an official school transcript was obtained for 
that period and associated with the claims file.  Also, in 
light of the evidence of record, the Board, in reviewing the 
August 2005 note in which Dottie Louttit indicated the 
veteran had not paid her tuition and fees and had a hold on 
her transcript, is unsure if Ms. Louttit is referencing the 
Spring 2005 quarter in question or if she was referencing the 
then present Fall 2005 quarter.  Therefore, the Board finds 
that another attempt should be made to contact Ms. Louttit to 
verify whether the veteran was enrolled at CWU during the 
Spring 2005 quarter (March 12, 2005 to June 3, 2005).  Such 
information would be useful in the de novo adjudication of 
the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
she submit an official transcript from 
Central Washington University for the 
period in question (Spring 2005/March 29, 
2005 to June 3, 2005).
		
2.  Contact Dottie Louttit of Central 
Washington University's Veterans Affairs 
Office and request that she confirm whether 
the veteran withdrew from classes for the 
period of March 12, 2005 to June 3, 2005.  
If the veteran did withdraw, please verify 
whether she was reenrolled/reinstated 
during the period in question.  If so, 
please have Ms. Louttit state the date of 
reenrollment/reinstatement and the reason 
why she was reenrolled/reinstated.

3.  Thereafter, the veteran's claim should 
be readjudicated.  If the benefit sought 
remains denied, the veteran should be 
issued a supplemental statement of the case 
and afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(2006).



